Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the claimed arrangement of the crown reinforcement and the tread is ambiguous ("the crown reinforcement comprising  ... radially on the outside of a tread"?).  In claim 1 line 5, it is suggested to change "radially on the outside of a tread" to --the crown reinforcement being surmounted radially on an outside of the crown reinforcement by a tread, the tread--. 
	In claim 1 line 10, "the ground" should be --ground-- to avoid a minor antecedent basis problem.
	Claim 1 line 17 ambiguously refers to "tan(δ) value" (tan(δ) value of what?).  In claim 1 line 17, after "tan(δ) value", it is suggested to insert --of the material of the first layer--.
	Claim 2 ambiguously describes "the material the first layer".  n claim 2, it is suggested to change "the material the first layer" to --the material of the first layer--.  
	In claim 9, the description of width (LRmini) is incomplete and thereby ambiguous.  In claim 9 line 3, after "5% to 75%", it is suggested to insert --of the width (LR) of the zigzagging narrow grooves--.
	In claim 10, there is no antecedent basis for "the reduced-width zones" and, as such, the scope of claim 10 is ambiguous.
	In claim 11, there is no antecedent basis for "the reduced-width zones" and, as such, the scope of claim 11 is ambiguous.
	In claim 14, there is no clear antecedent basis for "the two zigzagging narrow grooves" and "the vicinity" and, as such, the scope of claim 14 is ambiguous. 
	In claim 16, "groove has a maximum depth of wearable material is between" should be --groove has a maximum depth of wearable material being between--.
	In claim 17, the description of the central part is ambiguous.  In claim 17 line 1, before "the central part", it is suggested to insert --the width of--.
	In claim 19, there is no antecedent basis for "the plurality of reduced-width zones" and, as such, the scope of claim 19 is ambiguous.  Also, claim 9 line 3 ambiguously refers to "groove" [singular].  Which groove?  In claim 19, it is suggested
to (1) on line 1 change "Claim 8" to --Claim 9-- and (2) on line 3 change "groove" to
--grooves--.
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claims 1-5, 8, 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 295 (JP 2004-262295) in view of Bijaoui (US 2012/0298271).
	Japan 295 discloses a pneumatic tire (e.g. tire size 4000R57) for construction vehicle having a tread, a belt comprising at least three belt layers and sidewalls [FIGURE 4, machine translation].  In view of Japan 295's disclosure of 4000R57, one of ordinary skill in the art would readily understand that the pneumatic tire has a radial carcass.  Japan 295 is silent as to beads and protective reinforcement. However, it would have been obvious to one of ordinary skill in the art to provide Japan 295's pneumatic tire (e.g. tire size 4000R57) such that the pneumatic tire comprises a crown part extended on each side by sidewalls, these sidewalls ending in beads, a carcass reinforcement extending in the crown part, the sidewalls and the beads, the crown part comprising a crown reinforcement situated radially on the carcass reinforcement, the crown reinforcement comprising at least one working reinforcement and one protective reinforcement and the crown reinforcement being surmounted radially on an outside of the crown reinforcement by a tread since official notice is taken that it is well known / conventional per se to provide a pneumatic tire for construction such that the pneumatic tire for construction comprises a crown part extended on each side by sidewalls, these sidewalls ending in beads, a carcass reinforcement extending in the crown part, the sidewalls and the beads, the crown part comprising a crown reinforcement situated radially on the carcass reinforcement, the crown reinforcement comprising at least one working reinforcement and one protective reinforcement and the crown reinforcement being surmounted radially on an outside of the crown reinforcement by a tread.  Japan 295 discloses providing the tread with a tread pattern.  FIGURE 3 is reproduced below:

    PNG
    media_image1.png
    401
    281
    media_image1.png
    Greyscale

The tread pattern comprises narrow zigzag circumferential grooves 2A, 2B and lateral narrow grooves 6 separating shoulder blocks and center blocks [FIGURE 3].  The tread has a thickness of 60 to 200 mm.  The narrow zigzag circumferential grooves 2A, 2B have a width of 8 to 20 mm and a depth of 50-85% tread thickness.  The narrow lateral grooves have a width of 8 to 20 mm and a depth of 50-85% tread thickness.  The center blocks have a width of 15 to 60% tread width.  In an example, the tire has a size of 4000R57, tread width = 1000 mm and tread thickness = 140 mm.  The center blocks have a width W1 = 450 mm (45% tread width).  The narrow zigzag circumferential grooves have a width = 13 mm and a depth = 80 mm.  The narrow lateral grooves have a width = 13 mm and a depth = 80 mm.  Since the tread may have a width of 1000 mm and the narrow zigzag circumferential grooves may have a width of 13 mm, the zigzag circumferential grooves have a relatively narrow width.  FIGURE 3 illustrates the amplitude of the narrow zigzag circumferential grooves as being about 14% of tread width.  FIGURE 3 illustrates the wavelength of the narrow zigzag circumferential grooves as being about 34% of tread width. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).   The tire has increased wear resistance while suppressing slide slip property without impairing traction performance.  See machine translation.  Japan 295 does not recite the tread comprising a first layer and a second layer.
	As to claims 1 and 2, it would have been obvious to one of ordinary skill in the art to provide Japan 295's pneumatic tire for construction such that:
the tread has a thickness of at least 50 mm, the tread comprises a first layer located radially on the inside and a second layer located radially on the outside of the first layer to come into contact with ground when new, the second layer having a thickness of 20 to 90% of the thickness E of wearable material of the tread, tan delta of the first layer is at most equal to 0.30 [claim 1];

the tan delta of the first layer is at most 0.20 [claim 2]

since (1) Japan 295 teaches providing the pneumatic tire (e.g. tire size 4000R57) for construction vehicle with a tread having a thickness of 60 to 200 mm and a groove depth of 50 to 85% tread thickness and (2) Bijaoui suggests providing a pneumatic tire (e.g. tire size 37.00R57) for construction vehicle with a tread comprising an outside second layer (M1 + M2) and an inside first layer (M3) having a tan delta at 60oC of less than 0.12 to reduce operating temperature of the tire [FIGURE 2, paragraphs 15, 39, 42] wherein FIGURE 2 illustrates thickness of the inside first layer being about 33% of the thickness of the tread, thickness of material M1 = 20 to 80% groove depth [paragraph 11] and thickness of inside first layer at tread center line equals tread thickness minus thickness material M1 of second layer at tread centerline [FIGURE 2].     
	As to claims 1 and 3, it would have been obvious to one of ordinary skill in the art to provide Japan 295's tread such that:
the narrow zigzag circumferential grooves have an amplitude of 10-75% tread width and a wavelength of 10-120% tread width [claim 1];

the narrow zigzag circumferential grooves have an amplitude of 10 to 40% tread width [claim 3]

since (1) Japan 295 teaches providing the narrow circumferential grooves with a zigzag trace to increase edge component in the circumferential direction and axial direction so that skid resistance and traction property are improved [machine translation] and (2) Japan 295's FIGURE 3 illustrates the amplitude of the narrow zigzag circumferential grooves as being about 14% of tread width and illustrates the wavelength of the narrow zigzag circumferential grooves as being about 34% of tread width.
	As to claims 4 and 16, Japan 295 teaches groove depth = 50-85% tread thickness and, in an example, Japan 295 teaches GD = 80 mm, T = 140 mm (groove depth = 57% tread thickness).
	As to claims 5 and 17, Japan 295 teaches that the width W1 of the central blocks (central part) is 15-60% tread width and, in an example, W1 = 450 mm, TW = 1000 mm (width of central part is 45% tread width).
	As to claims 8 and 18, it would have been obvious to one of ordinary skill in the art to provide the narrow zigzag circumferential grooves such that the width of the narrow grooves is less than 15% [claim 8] or less than 12% [claim 18] of the depth of the narrow grooves since (1) Japan 295 teaches that width (narrow grooves) = 8 to 20 mm and depth (narrow grooves) = 50 to 85% tread thickness and tread thickness = 60 to 200 mm and (2) Japan 295 discloses an example in which width (narrow grooves) = 13 mm, depth (narrow grooves) = 80 mm and tread thickness = 140 mm [machine translation.  It is noted that 8 mm / 80 mm x 100% = 10% and that 10% falls within the claimed range of less than 15% [claim 8] and less than 12% [claim 18].     
	As to claim 12, it would have been obvious to one of ordinary skill in the art to provide Japan 295's tread such that a surface area of each groove wall of the narrow zigzag circumferential grooves is three to seven times tread width X tread thickness since (1) Japan 295 teaches providing the narrow circumferential grooves with a zigzag trace to increase edge component in the circumferential direction and axial direction so that skid resistance and traction property are improved [machine translation], (2) Japan 295's FIGURE 3 illustrates the amplitude of the narrow zigzag circumferential grooves as being about 14% of tread width and illustrates the wavelength of the narrow zigzag circumferential grooves as being about 34% of tread width, (3) Japan 295 teaches that the tread has a thickness = 60 to 200 mm and the narrow zigzag circumferential grooves have a depth of 50-85% tread thickness and (4) Japan 295 discloses an example in which the tire has a size of 4000R57, tread thickness = 140 mm, tread width = 1000 mm and groove depth = 80 mm.
6)	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 295 (JP 2004-262295) in view of Bijaoui (US 2012/0298271) as applied above and further in view of Romania 195 (RO 104195) and/or Kami (US 2012/0000586).
	As to claims 6 and 7, it would have been obvious to one of ordinary skill in the art to provide Japan 295's pneumatic tire for construction such that the zigzag circumferential grooves comprise chiefly circumferentially oriented groove parts and transversely / obliquely oriented groove parts as claimed since it is well known in the tire tread art as evidenced by Romania 195 [FIGURE 1] and/or Kami [figure 1] to provide a zigzag circumferential groove in a tire tread such that the zigzag circumferential groove comprises circumferential parts and oblique parts; Romania 195 teaching that the tire tread has controlled distribution of stiffness, reduction of possibility of catching stones and uniform wear over time [machine translation] and Kami teaching that the tire tread has improved mud performance.  
	As to claim 7, it would have been obvious to one of ordinary skill in the art to provide the claimed bridges in the zigzag circumferential grooves in view of Japan 295's teaching to provide a shallow bottom part 8 having a height of 14 to 45% groove depth in each segment of each zigzag circumferential groove [FIGURES 2-3, machine translation]. 
7)	Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 295 (JP 2004-262295) in view of Bijaoui (US 2012/0298271) and further in view of Romania 195 (RO 104195) and/or Kami (US 2012/0000586) as applied above and further in view of Cambon et al (US 2016/0318348).
	As to claim 10, it would have been obvious to one of ordinary skill in the art to provide the zigzag circumferential grooves with reduced width zones as claimed since Cambon et al teaches providing reduced width zones 24 in an intermediate part of a cut 2, which may extend circumferentially, axially or obliquely, in a tire tread of a heavy vehicle tire to obtain excellent drainage and to limit reduction in stiffness of the tread in order to notably reduce hysteresis loss and thereby improve fuel consumption. 
8)	Claims 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 295 (JP 2004-262295) in view of Bijaoui (US 2012/0298271) as applied above and further in view of Cambon et al (US 2016/0318348).
	As to claims 9, 11 and 19, it would have been obvious to one of ordinary skill in the art to provide the zigzag circumferential grooves with reduced width zones as claimed since Cambon et al teaches providing reduced width zones 24 in an intermediate part of a cut 2, which may extend circumferentially, axially or obliquely, in a tire tread of a heavy vehicle tire to obtain excellent drainage and to limit reduction in stiffness of the tread in order to notably reduce hysteresis loss and thereby improve fuel consumption.  As to claim 9 (width = 5 to 75%GW) and claim 19 (width = 5 to 20% GW), Cambon et al teaches width of the reduced width zones 24 is, for example, 14% of groove width [0.6 mm / 4.3 mm x 100% = 14%).  As to claim 11 (undulating), Cambon et al teaches providing each reduced width zone 24 with undulating walls [FIGURES 3A, 3B] 
9)	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 295 (JP 2004-262295) in view of Bijaoui (US 2012/0298271) as applied above and further in view of Hayashi (US 2007/0199633).
	As to claim 12, it would have been obvious to one of ordinary skill in the art to provide Japan 295's tread such that a surface area of each groove wall of the narrow zigzag circumferential grooves is three to seven times tread width X tread thickness since (1) Japan 295 teaches providing the narrow circumferential grooves with a zigzag trace to increase edge component in the circumferential direction and axial direction so that skid resistance and traction property are improved [machine translation], (2) Japan 295's FIGURE 3 illustrates the amplitude of the narrow zigzag circumferential grooves as being about 14% of tread width and illustrates the wavelength of the narrow zigzag circumferential grooves as being about 34% of tread width, (3) Japan 295 teaches that the tread has a thickness = 60 to 200 mm and the narrow zigzag circumferential grooves have a depth of 50-85% tread thickness, (4) Japan 295 discloses an example in which the tire has a size of 4000R57, tread thickness = 140 mm, tread width = 1000 mm and groove depth = 80 mm and (5) Hayashi teaches providing a pneumatic tire (e.g. tire size 46/90R57) for construction having a tread comprising narrow zigzag circumferential grooves with 32 to 44 center blocks; a tire having a size of 46/90R57 has a circumference of 11155.8 mm [section width = 46 inches = 1168.4 mm, diameter = 57 inches = 1447.8 mm, SH/SW = 0.90, SH = 0.90 x 1168.4 mm = 1051.6 mm, radius R = 1/2 D + SH = 1/2 x 1447.8 mm + 1051.6 mm = 1775.5 mm, C = 2 πR = 2 x π x 1775.5 mm = 11155.8 mm] and 32 to 44 center blocks corresponding to a pitch length of 253.5 to 348.6 mm in such a tire [11155.8 / 44 = 253.5 mm, 11155.8 mm / 32 = 348.6 mm].
	As to claim 14, it would have been obvious to one of ordinary skill in the art to provide Japan 295's pneumatic tire (tire size 4000R57) for construction vehicle with the claimed third narrow zigzag circumferential groove since Hayashi teaches providing a pneumatic tire (e.g. tire size 46/90R57) for construction with two shoulder narrow zigzag circumferential grooves (14, 14) and a center narrow zigzag circumferential groove (17 and part of 15) to obtain excellent heat generation resistance [FIGURES 1, 4, 5, 6].  
10)	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 295 (JP 2004-262295) in view of Bijaoui (US 2012/0298271) as applied above and further in view of Miyamae (US 2006/0269636).
	As to claim 13, it would have been obvious to one of ordinary skill in the art to provide Japan 295's pneumatic tire (tire size 4000R57) for construction vehicle such that the narrow zigzag circumferential grooves are circumferentially phase shifted since (1) Miyamae teaches providing a pneumatic tire (e.g. tire size 40.00R57) for construction vehicle having a tread comprising two narrow zigzag circumferential grooves and (2) Miyamae shows providing the narrow zigzag circumferential grooves such that the narrow zigzag circumferential grooves are circumferentially phase shifted [FIGURE 11].
11)	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 295 (JP 2004-262295) in view of Bijaoui (US 2012/0298271) as applied above and further in view of Katuta (US 2018/0009274).
	As to claim 15, it would have been obvious to one of ordinary skill in the art to provide Japan 295's pneumatic tire (tire size 4000R57) for construction vehicle such that the outside second layer has a tear index, defined as being the mean deformation at break, which is at least equal to 400%, and an energy at break at least equal to 50MJ since Katuta teaches providing a pneumatic tire (tire size 29.5R25) for construction with a tread comprising a cap layer and a base layer such that the cap layer has a breaking elongation of 420 to 490%..
Remarks
12)	The remaining references are of interest.
13)	No claim is allowed.
14)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 2, 2022